DETAILED ACTION
This office action is in response to application No. 16/606,332 filed on 07/30/2020.



NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



ALLOWABLE SUBJECT MATTER
Claims 7-18 are allowed.
Independent Claims 7 and 13 recites a technique for generating a model and determining a failure probability of a radio network in such a way that avoid functional impairments or a complete failure of the radio network. The prior arts on record fails to teach or reasonably suggest the generating the model and determining the failure probability feature, specifically, 
“checking, by the central computer, at a configurable time interval for a failure of the radio access network;
storing, at the central computer, operating values corresponding to the plurality of operating parameters detected within the configurable time interval as a group and the failure of the radio access network detected within the configurable time interval;
generating, by the central computer, a model based on a plurality of groups corresponding to the stored operating values and the stored failures of the radio access network to assign a failure probability to each group of the plurality of groups;

comparing, by the central computer, the failure probability corresponding to the new group of operating values corresponding to the plurality of operating parameters with a predetermined warning threshold value;”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472